Bates, Judge,
delivered the opinion of the court.
’ The only question in this case is, whether a deed of trust of a stock of goods or merchandise, which, in the description of the things conveyed, has also these words, “ and all other goods and chattels which are now or may be hereafter found in my store, No. 82 Market street,” is on its face fraudulent and void as against the rights of attaching creditors. The case of Voorhis v. Langsdorf, 31 Mo. 451, precisely covers this pase, and to that case we refer for the principles deciding this case. The deed is not on its face fraudulent and void as to creditors.
Judgment reversed and cause remanded.
Judges Bay and Drvden concur.